Citation Nr: 0126065	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  01-08 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for lichen planus.  

ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


REMAND

The veteran had active duty from May 1967 to May 1969 and 
from September 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, in which a compensable evaluation 
for lichen planus was denied.  

The veteran contends that his lichen planus is so severe as 
to warrant a compensable evaluation.  He stated that the 
lichen planus reappears periodically and it is treated with 
topical steroid cremes, which were prescribed by a private 
physician.  The veteran wrote that the lichen planus is a 
permanent condition and that it was not in remission.  The 
most current private medical records showing treatment for 
lichen planus are dated November 1992.  Since the veteran 
indicated that the lichen planus periodically reappears more 
current private medical records should be requested.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA will make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include records 
from private medical care providers.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(1)).  

The claimant must cooperate fully with VA's reasonable 
efforts to obtain relevant records from non-Federal agency or 
department custodians.  The claimant must provide enough 
information to identify and locate the existing records, 
including the person, company, agency, or other custodian 
holding the records; the approximate time frame covered by 
the records; and, in the case of medical treatment records, 
the condition for which treatment was provided.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(1)(i)).  If necessary, the claimant must 
authorize the release of existing records in a form 
acceptable to the person, company, agency, or other custodian 
holding the records.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(c)(1)(ii)).  
Hence, a remand is necessary to obtain the most recent 
private medical records adequately identified by the veteran.  

The VA last examined the veteran, with regard to lichen 
planus, in September 1997.  Since it has been over four years 
since the last examination the Board feels that a more recent 
examination is necessary.  The fulfillment of the statutory 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination so that the evaluation of 
the claimed disability will be a fully informed one.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992); Green v. Derwinski, 1 Vet.  App. 121, 
124 (1991); VAOPGCPREC 11-95.  In several decisions 
concerning claims for increased disability ratings, the Court 
has held that a new VA examination was required because the 
most recent examination report of record was too old to 
provide an accurate assessment of the current level of the 
claimant's disability.  See Caffrey v. Brown, 6 Vet. App.  at 
381; Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 
Proscelle, 2 Vet. App. at 632.  

Accordingly, this case is REMANDED for the following:  

1.  After securing any necessary 
authorization or medical releases, the RO 
should obtain the veteran's treatment 
records from all private and VA 
physicians and facilities adequately 
identified by the veteran.  

2.  All documentation generated during 
the course of this evidentiary 
development should be associated with the 
claims folder, to include negative 
responses or notification of 
undeliverable correspondence.  

3.  The veteran should be afforded a VA 
examination to determine the frequency 
and severity of his lichen planus.  

4.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of the claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests, reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented.

6.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

